 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 1 of 30 PageID #:3173




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 U.S. EQUAL EMPLOYMENT                  )
 OPPORTUNITY COMMISSION,                )
                                        )
                        Plaintiff,      )                             Case No.: 13 CV 4307
                                        )
        v.                              )                             Judge Andrea Wood
                                        )
 DOLGENCORP, LLC d/b/a                  )                             Magistrate Judge Finnegan
 Dollar General,                        )
                                        )
                        Defendant.      )

                                      CONSENT DECREE

       1.      On June 11, 2013, the U.S. Equal Employment Opportunity Commission (“EEOC”

or the “Commission”) filed a lawsuit, Case No.: 13 CV 4307 (the “Lawsuit”), against Defendant

Dolgencorp, LLC (“Dollar General”) alleging that it discriminated against a class of Black

applicants and conditional hires by failing to hire them because of their race, in violation of

Sections 703(a)(1), (a)(2) and (k) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e-2(a)(1), (a)(2) and (k). EEOC alleged that since at least January 2004, and

continuing to the present, Dollar General subjected a class of aggrieved Black applicants and

conditional hires to discrimination because of their race, Black, in violation of Title VII, by using

a selection criterion and process for hiring, namely, use of criminal conviction history, that has a

disparate impact on Blacks, is not job-related, and is not justified by business necessity. In

response, Dollar General filed an answer denying all of these allegations and asserting that it does

not conduct criminal background checks of applicants, that its criminal background check of

conditional hires did not and does create a disparate impact on Blacks and that its criminal

background check was job-related and justified by business necessity.



                                                 1
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 2 of 30 PageID #:3173




       2.      In the interest of resolving this Lawsuit, and as a result of comprehensive settlement

negotiations, EEOC and Dollar General (together, the “Parties”) have agreed that this Lawsuit

should be finally resolved by entry of this Consent Decree (the “Decree”). Neither Dollar General

nor EEOC admits the claims or defenses raised by the other party in this case.

       3.      EEOC will not use the Charges relating to this Lawsuit (Charge Nos. 210-2005-

00463 and 440-2009-02284), or any other pending charge, as the jurisdictional basis for filing any

other lawsuit or lawsuits against Dollar General alleging that its use of criminal conviction history

discriminated against Black applicants or conditional hires from 2004 to the present. If Dollar

General complies with Paragraphs 13 to 20, below, EEOC will not challenge Dollar General’s use

of criminal conviction history in hiring decisions based on any theory of disparate impact pursuant

to Sections 703(a)(1), (a)(2), and (k) of Title VII, 42 U.S.C. § 2000e-2(a)(1), (a)(2) and (k), for the

term of the Decree, except as provided by this Decree, and will not bring an additional lawsuit

against Dollar General on this basis during the term of the Decree.

       4.      This Decree fully and finally resolves all issues and claims arising out of Charge

Nos. 210-2005-00463 and 440-2009-02284 and the Complaint filed by EEOC in this Lawsuit.

                                             FINDINGS

       5.      Having carefully examined the terms and provisions of this Decree, and based on

the pleadings, record, and stipulations of the Parties, the Court finds the following:

       6.      This Court has jurisdiction of the subject matter of this action and of the Parties.

       7.      The terms of this Decree are adequate, fair, reasonable, equitable, and just. The

rights of EEOC, Dollar General, the Eligible Claimants (defined in Paragraph 34 below), and the

public interest are adequately protected by this Decree.




                                                  2
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 3 of 30 PageID #:3173




          8.       This Decree and the accompanying Release conform to the Federal Rules of Civil

Procedure and Title VII and are not in derogation of the rights or privileges of any person. The

entry of this Decree will further the objectives of Title VII and will be in the best interests of the

Parties, the Eligible Claimants, and the public.


NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                                               INJUNCTIONS

             9.    Dollar General shall not consider criminal history1 as part of its employment

process unless it complies with Paragraphs 13-20 below and shall not engage in unlawful

intentional discrimination toward conditional hires on the basis of race in implementing any such

employment process.

          10.      Dollar General shall not engage in any form of retaliation against any person

because such person has opposed any practice related to Dollar General’s use of criminal history;

filed a charge of discrimination related to such practice; testified or participated in any manner in

any investigation, proceeding, or hearing related to such practice; asserted any rights under this

Decree; or benefited from the relief provided by this Decree.

          11.      Dollar General shall not discourage individuals with criminal histories from

applying for employment with Dollar General. Dollar General will advise its employees that

individuals with criminal histories should not be discouraged from applying for employment with

Dollar General.

          12.      If Dollar General elects to continue using criminal history in hiring decisions, it

shall, within forty-five (45) calendar days of the entry of this Decree, temporarily modify its use

of criminal history in hiring decisions to conduct internal individualized review for the


1
    For the purpose of this Decree, criminal history refers to criminal convictions.


                                                        3
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 4 of 30 PageID #:3173




misdemeanor crimes listed in Exhibit A and consider the factors listed in Paragraph 21(a). These

modifications shall remain in place until the process set forth in Paragraphs 13-20 below is

completed and the recommendations are implemented.

               ENGAGEMENT OF CRIMINAL HISTORY CONSULTANT

       13.     If Dollar General elects to continue to consider criminal history in hiring decisions,

within thirty (30) calendar days of the entry of this Decree, Dollar General will retain Criminal

History Consultant Shawn Bushway (the “Consultant”) to evaluate the use of criminal history in

hiring decisions by Dollar General.

       14.     The Consultant will make recommendations for the consideration of criminal

history in hiring decisions by Dollar General. The purpose of these recommendations is to ensure

that Dollar General’s use of criminal history in hiring decisions is job-related and consistent with

business necessity.    In developing the recommendations, the Consultant will consider the

following, using his professional judgment:

               a.      the depositions taken in this case;

               b.      the relevant publications on the use of criminal history for hiring decisions;

               c.      the time that has passed since the conviction or release from incarceration,

whichever is most recent, in determining the appropriate exclusionary period, if any;

               d.      the types of behaviors typified by the crimes committed;

               e.      the number of past offenses;

               f.      the nature and gravity of the past offenses;

               g.      the age of the applicant at the time of conviction and at the time of

application;

               h.      the nature of and risks associated with Dollar General’s workplace;




                                                 4
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 5 of 30 PageID #:3173




                i.      the potential for recidivism;

                j.      Dollar General’s sale of certain merchandise, including, but not limited to,

beer, wine, and tobacco;

                k.      Dollar General’s job positions and duties, operational structure, and

business objectives, including, but not limited to, loss prevention; and

                l.      the nature of the job held or sought, which includes the nature of the job’s

duties (e.g., access to cash and merchandise); identification of the job’s essential functions; and

the circumstances under which the job is performed (e.g., the level of supervision, oversight, and

interaction with co-workers or vulnerable individuals, and the number of employees present during

operating hours).

         15.    In developing the recommendations, the Consultant may also consider, using his

professional judgment, any other factors or information the Consultant deems relevant or are

provided by Dollar General.

         16.    The Consultant may request information from EEOC, with notice to Dollar

General.

         17.    The Consultant will provide a copy of the recommendations to Dollar General and

EEOC upon completion of the Consultant’s work.

         18.    Dollar General will implement the recommendations of the Consultant within a

reasonable time from the completion of the Consultant’s work but no later than one hundred and

eighty (180) calendar days from the entry of this Decree.2




2
  If Dollar General requires additional time pursuant to this paragraph, Dollar General will confer with
EEOC in efforts to agree to a reasonable extension. If the Parties cannot reach agreement, Dollar General
can petition the Court for an extension.


                                                   5
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 6 of 30 PageID #:3173




       19.     During the term of this Decree, if Dollar General believes modifications to the

Consultant’s recommendations are necessary, Dollar General will request the Consultant to update

his recommendations. Dollar General will implement updated recommendations, if any, with

notice to EEOC.

       20.     Dollar General shall be responsible for paying all fees and costs of the Consultant;

provided, however, that interest accrued on the Settlement Fund may be used toward the

Consultant’s fees.

                           INDIVIDUAL RECONSIDERATION PROCESS

       21.     If Dollar General continues to consider criminal history in hiring decisions, Dollar

General will update its reconsideration process for individuals whose conditional offer is rescinded

based on criminal history within sixty (60) calendar days of the entry of the Decree. The updated

individual reconsideration process shall include the following:

               a.      clear communication to individuals who have had their conditional offer of

employment rescinded because of their criminal history that Dollar General has a process through

which they can ask Dollar General to reconsider the decision to rescind the offer of employment.

The communication will inform the individual that he/she may submit any information he/she

believes relevant for reconsideration, including the following: work history and past employment;

evidence of rehabilitation, such as further education, charitable work, participation or leadership

roles in community; the age at the time of the conviction and at the time of application for

employment; the number of past offenses; the nature of the past offenses; the time-period that has

elapsed since the past offenses; and letters of reference;

               b.      individuals whose conditional offers of employment are rescinded based on

criminal history will receive a communication from Dollar General and/or its vendor(s) advising




                                                  6
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 7 of 30 PageID #:3173




them of an e-mail address and phone number to contact if they wish to initiate the individual

reconsideration process and submit any of the information identified in sub-paragraph a;

               c.      a committee or group of individuals who are tasked with reviewing the

reconsideration requests (the “Reconsideration Committee”). The Reconsideration Committee

will consider, among other things, the factors listed in sub-paragraph a above; the types of

behaviors exhibited post-conviction by the individual which the Committee reasonably believes

may affect the likelihood of recidivism; and any other information that the individual presents. The

Reconsideration Committee will have independent authority within Dollar General to reverse the

decision to rescind the offer of employment; and

               d.      redaction of race and photograph (if any) of the individual seeking

reconsideration from the materials provided by Dollar General’s outside vendor to the

Reconsideration Committee.

       22.     Within sixty (60) calendar days of Dollar General’s implementation of the

Consultant’s recommendations pursuant to Paragraphs 13-20 above, Dollar General will update

its individual reconsideration process in order for the Reconsideration Committee to consider

factors the Consultant recommends pursuant to paragraphs 13-20 above, if any. Dollar General

will also notify EEOC of the names and positions of the members of the Reconsideration

Committee. If composition of the Reconsideration Committee changes during the term of the

Decree, Dollar General will provide written notice to EEOC of the person’s name and position

within thirty (30) calendar days of the individual(s) beginning work on the Reconsideration

Committee.




                                                 7
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 8 of 30 PageID #:3173




                                        RECORD KEEPING

        23.     For the duration of the Decree, Dollar General shall maintain or cause to be

maintained the following records:

                a.      Data for each conditional hire: name; self-reported race; unique identifier

assigned by vendor, if any; social security number; address; telephone number; position applied

for; location of position applied for; date of application, if applicable; results of the criminal history

review (i.e., pass/fail or any scoring); data and formula, if any, sufficient to recreate the pass/fail

or any scoring; and crimes that can be legally reported by the vendor.

                b.      For each request for reconsideration submitted: name; unique identifier

assigned by vendor, if any; telephone number; results of reconsideration request; the record of the

reason(s) for why those persons passed or failed after submitting a request for reconsideration; all

documents submitted by the person who requested the reconsideration; all documents Dollar

General obtained from any source regarding the request; and all correspondence to or from persons

requesting reconsideration.

                                            REPORTING

        24.     Data Collection Reports. Within one year of the implementation of the

Consultant’s recommendations and at annual intervals thereafter for the duration of the Decree,

Dollar General shall provide reports (which are more fully described in sub-paragraphs a and b

below) to EEOC. Each report shall include the following information for the previous reporting

period only, and shall not be cumulative or duplicative of previously reported information:

                a.      Data containing: unique identifier assigned by vendor, if any; self-reported

race; social security number; position applied for; location of position applied for; date of

application, if applicable; results of the criminal history review (i.e., pass/fail or any scoring); data




                                                    8
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 9 of 30 PageID #:3173




and formula, if any, sufficient to recreate the pass/fail or any scoring; and crimes that can be legally

reported by the vendor. The data may be produced in multiple electronic files.

               b.      Data for individuals seeking reconsideration pursuant to Paragraph 23(b)

containing: unique identifier assigned by vendor, if any; results of reconsideration request; and

documented reason(s) for decision. The data may be produced in multiple documents or electronic

file(s). Within thirty (30) calendar days of obtaining data pursuant to this sub-paragraph, EEOC

may request documents maintained pursuant to Paragraph 23(b). Dollar General shall respond

within twenty-one (21) calendar days from EEOC’s request.

               c.      Sub-paragraphs a and b are not intended to impose an obligation to maintain

information in any particular format. Data produced pursuant to sub-paragraphs a and b will be

produced in a form or forms in which it is ordinarily maintained or in a reasonably usable form or

forms.

         25.     If EEOC has questions about the data or other documentation provided pursuant

to Paragraph 24 above, it may submit written questions to Dollar General. Dollar General shall

respond within twenty-one (21) calendar days from receipt of such questions. To the extent Dollar

General is unable to answer EEOC’s questions to EEOC’s satisfaction, EEOC shall be permitted

to speak to a member of the Reconsideration Committee or other employee of Dollar General

identified by Dollar General with material knowledge of the facts at issue. Any such discussions

shall be prearranged with Dollar General for a mutually agreeable time, duration, and date and

attended by Dollar General counsel.         The interview may be conducted telephonically, by

videoconference, or in the city where the Dollar General employee to be interviewed works.

         26.   Upon the expiration of this Decree, EEOC shall return or destroy all data received

from Dollar General or its vendor(s) pursuant to Paragraphs 24 and 25. EEOC shall not bring any




                                                   9
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 10 of 30 PageID #:3173




charge or lawsuit against Dollar General based on the data received from Dollar General or its

vendor(s) pursuant to Paragraphs 24 and 25.

                                             TRAINING

         27.    Within sixty (60) calendar days of Dollar General implementing the Consultant’s

recommendations pursuant to Paragraphs 13-20 above, Dollar General will provide training

regarding the recommendations to those Dollar General employees who have material

responsibility for the administration of Dollar General’s criminal history review process,

specifically including members of the Reconsideration Committee. This training will be provided

by an attorney in Dollar General’s Legal Department. Dollar General will provide to EEOC the

training materials used for this training, if any, within fourteen (14) calendar days following the

training session. Any employees who assume any material responsibility for the administration of

Dollar General’s criminal history review process after the initial training will be provided the

equivalent training within sixty (60) calendar days of assuming such position.3

         28.    Dollar General shall certify to EEOC, in writing, and include with its Reports

pursuant to Paragraph 24, that the training referenced in Paragraph 27 has taken place and that the

required personnel have attended. Such certification(s) shall include: (i) a list of all current Dollar

General employees who have material responsibility for the administration of Dollar General’s

criminal history review process; (ii) the date, location, and duration of the training; and (iii) a copy

of the registry of attendance, which shall include the name and position of each person in

attendance.




3
  This training may be provided via recorded video of the original training session pursuant to this
paragraph.


                                                  10
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 11 of 30 PageID #:3173




       29.     Dollar General will continue to provide notice to its store managers, either in

writing (electronically or otherwise) or as part of existing management training, that Dollar

General does not discourage individuals with criminal histories from applying for employment at

Dollar General and that Dollar General has a reconsideration process available for those

conditional hires who fail the criminal background check.

       30.     Dollar General will update its employee handbook to state that (1) individuals with

criminal histories should not be discouraged from applying for employment at Dollar General and

that Dollar General has a reconsideration process available for those conditional hires who failed

the initial review; (2) discrimination is prohibited on the basis of race in connection with hiring,

including through the use of criminal history; and (3) retaliation is prohibited against any person

because such person has opposed any practice related to Dollar General’s criminal history review

process, filed a charge of discrimination related to such process on the basis of race, or testified or

participated in any manner in any investigation, proceeding, or hearing related to such process.

The update pursuant to this Paragraph will be implemented in the next publication of Dollar

General’s employee handbook in 2020.

                                 NOTICE TO CONDITIONAL HIRES

       31.     Dollar General shall provide notice to conditional hires at the time they authorize a

criminal background check that individuals with criminal histories are not automatically

disqualified from consideration for employment at Dollar General, and that individuals whose

conditional offers of employment are rescinded because of their criminal histories will have the

opportunity to seek reconsideration of those decisions.

       32.     Dollar General shall certify to EEOC in writing within forty-five (45) calendar days

after entry of this Decree that the required notice has been properly posted as required by the




                                                  11
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 12 of 30 PageID #:3173




Decree. Dollar General will provide EEOC with a copy of the image containing the language of

the notice to be provided.

                                           MONETARY RELIEF

         33.    Dollar General shall pay the gross aggregate sum of $6,000,000.00 to be distributed

among the Eligible Claimants as defined below. Distribution of the settlement fund to the Eligible

Claimants will be done in accordance with Paragraphs 34-51 of this Decree. EEOC shall determine

the monetary amounts Eligible Claimants shall receive in accordance with the provisions of this

Decree.

         34.    Eligible Claimants: For purposes of this Decree, an Eligible Claimant: (1) is

Black; (2) was conditionally hired by Dollar General between January 1, 2004 and September 30,

20194 or filed a charge which formed the basis for this Lawsuit; (3) had his or her conditional offer

of employment rescinded pursuant to Dollar General’s criminal background check policy; and (4)

submitted a timely claim form as required by Paragraph 38 below, or submitted a late claim form

but for whom the EEOC made an exception pursuant to Paragraph 40 below.

         35.    Establishment of a Settlement Fund: With the entry of this Decree, the United

States District Court for the Northern District of Illinois, Eastern Division, approves the

establishment of a “qualified settlement fund” (the “Settlement Fund”) as that term is defined in

Treasury Regulation Section 1.468B-1, to resolve or satisfy contested claims that have resulted

from a series of events that have occurred and that have given rise to claims asserting liability

arising out of violation of law. Notwithstanding anything to the contrary in Paragraph 54, the



4
 Dollar General will provide to EEOC an updated list of Black conditional hires whose conditional offers
of employment were rescinded because they failed a background check between May 1, 2015 and
September 30, 2019, including their name, birth date, social security number, last known address, and last
known telephone number, within forty-five (45) calendar days of entry of the Decree.


                                                   12
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 13 of 30 PageID #:3173




District Court shall retain continuing jurisdiction over the Settlement Fund sufficient to satisfy the

requirements of Treasury Regulation section 1.468B-1. Dollar General shall deposit or cause to be

deposited within forty-five (45) calendar days of the entry of the Decree, the aggregate sum of

$6,000,000.00 into an escrow account administered by the Claims Administrator designated in

Paragraph 36 to establish the Settlement Fund to provide monetary awards to Eligible Claimants.

Any interest accrued by the Settlement Fund will be used to pay expenses associated with the

administration of the Settlement Fund and the engagement of the Consultant. Other than

withdrawal of accrued interest, all payments from this Settlement Fund shall only be payments

authorized by the Decree. The Claims Administrator shall at all times seek to have the Settlement

Fund treated as a “qualified settlement fund” as that term is defined in Treasury Regulation Section

1.468B-1. The Claims Administrator will not elect to have the Settlement Fund treated as a

grantor trust. The Settlement Fund will be treated as a separate taxable entity. The Claims

Administrator shall cause any taxes imposed on the earnings of the Settlement Fund to be paid out

of such earnings and shall comply with all tax reporting and withholding requirements imposed on

the Settlement Fund under applicable tax laws. The Claims Administrator shall be the

“administrator” of the Settlement Fund pursuant to Treasury Regulation Section 1.468B-2(k)(3).

       36.     Claims Administrator. JND Legal Administration shall be the Claims

Administrator, and shall be responsible for: (1) mailing notices and claim forms related to

settlement, after having first updated addresses of potential claimants; (2) receiving claim forms;

(3) transmitting notification of monetary awards and releases; (4) issuing checks to Eligible

Claimants from the Settlement Fund; (5) issuing related tax documents; and (6) performing such

other administrative tasks as are reasonably necessary to facilitate the claims process. All

expenses, fees, and costs of the Claims Administrator shall be paid by Dollar General. As




                                                 13
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 14 of 30 PageID #:3173




described in Paragraph 35, above, interest accrued on the Settlement Fund may be used to offset

these expenses, fees, and costs.

         37.    Mailing of Claims Packages. Within fifty-five (55) calendar days of entry of the

Decree, EEOC shall provide the Claims Administrator a list of potential Eligible Claimants. Within

fourteen (14) calendar days after receiving the list of potential Eligible Claimants, the Claims

Administrator shall mail, via United States Mail, a cover letter from EEOC (attached hereto as

Exhibit B) containing notice of the settlement, an explanation of the claims procedure, and a claim

form (collectively, the “Claim Package”) to all individuals on the list. The letter will also notify

the Eligible Claimants that, as part of the settlement, Dollar General is revising its criminal history

review process, and Eligible Claimants who reapply after the Consultant’s recommendations are

implemented pursuant to Paragraphs 13-205 will be evaluated pursuant to a revised criminal history

review process.

         38.    Submission of Claim Forms. Potential Eligible Claimants who seek to recover

monetary compensation must complete a claim form and cause it to be received by the Claims

Administrator within forty-five (45) calendar days after the mailing of the Claims Packages to the

potential Eligible Claimants. The claim form must be received by the Claims Administrator on or

before such date in order to be considered. Within sixty (60) calendar days after the mailing of

the Claims Packages to potential Eligible Claimants, the Claims Administrator shall provide EEOC

with electronic copies of all received claim forms and notify Dollar General of the number of claim

forms received.




5
  In addition to the revised criminal history review process, Eligible Claimants who reapply will be subject
to all other hiring selection criteria and eligibility requirements, which Dollar General applies to all
applicants (including applicants seeking to be re-hired).


                                                    14
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 15 of 30 PageID #:3173




         39.    Confidentiality of Claim Forms.              Claim forms received by the Claims

Administrator and EEOC shall be treated as confidential and shall not be disclosed to Dollar

General or any other person or entity, except that such claim forms may be submitted confidentially

to the Court if requested by the Court or as necessary for tax purposes.

         40.    Late Claims. With respect to any claim forms received after the deadline specified

in Paragraph 38 above, for which EEOC has not made an exception, the Claims Administrator,

upon EEOC’s approval, shall notify the late-filing individuals that their claims are untimely and

that they are not eligible for any monetary award.

         41.    Determination of Claims. Within ninety (90) calendar days after the mailing of

the Claims Packages to potential Eligible Claimants, EEOC shall make a determination as to

whether the individuals who submitted claim forms to the Claims Administrator are eligible to

receive monetary awards, and the allocation of monetary relief for each Eligible Claimant. EEOC

shall allocate relief based on its assessment of the claim forms submitted. The primary basis for

determining the relief due each Eligible Claimant will be a pro rata division of the Settlement

Fund. In addition to a pro rata division of the fund, EEOC may also consider the position applied

for and level of participation in the litigation in determining monetary awards. EEOC will provide

the Claims Administrator with a list of the Eligible Claimants and the amount each Eligible

Claimant is to receive.6

         42.    Contingency Fund: EEOC may direct the Claims Administrator to withhold from

initial distribution an amount not to exceed $20,000 as a contingency fund to address any errors in




6
  Within thirty (30) calendar days of the entry of this Decree, Dollar General will inform EEOC and provide
documentation regarding any individual who received a payment relating to the claims at issue in this
lawsuit, and the amount of such payment. For such payments it is notified of by Dollar General, EEOC will
offset any amount awarded to such claimant(s) by this amount, pursuant to the claims process.


                                                    15
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 16 of 30 PageID #:3173




the determination of claims that may subsequently come to light. In the event that any portion of

the contingency fund is not needed, those funds shall be paid into a cy pres fund as set out in

Paragraph 48 below.

       43.     Notification of Awards. Within fourteen (14) calendar days of receiving EEOC’s

determination of claims, the Claims Administrator shall notify each Eligible Claimant via United

States Mail of the amount of her/his monetary award.

       44.     Release of Claims. Along with the notification of award, the Claims Administrator

shall mail to each Eligible Claimant a Release (a copy of which is attached hereto as Exhibit C).

Each Eligible Claimant will be notified that, in order to receive monetary payment under this

Decree, he or she must execute and deliver to the Claims Administrator an executed Release. A

letter (a copy of which is attached hereto as Exhibit D) will accompany the Release and inform

each Eligible Claimant that such Release must be signed and mailed to the Claims Administrator

so that it is received by the Claims Administrator within thirty (30) calendar days of the mailing

of the notification of award and obligate the Eligible Claimant to notify the Claims Administrator

of any future changes of address for payment. Any Eligible Claimant whose properly executed

Release is not actually received by the Claims Administrator within forty-five (45) calendar days

of the mailing of the notification of award shall be ineligible from receiving any relief under this

Decree, except for good cause determined in the discretion of EEOC and upon actual receipt of a

properly executed Release. The Claims Administrator shall provide all original signed Releases

to Dollar General and copies to EEOC.

       45.     Funds allocated to an Eligible Claimant who does not timely return his or her

Release shall be allocated to a cy pres fund as described below.




                                                16
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 17 of 30 PageID #:3173




       46.     Distribution of Settlement Fund. The Claims Administrator shall issue checks to

each Eligible Claimant within thirty (30) calendar days of the date by which releases must be

received by the Claims Administrator.

       47.     Returned or Uncashed Checks. The Claims Administrator shall promptly notify

EEOC in writing of any checks that are returned or are not cashed after ninety (90) calendar days

have elapsed from the date on which the settlement checks were mailed. If any Eligible Claimant’s

check is undeliverable or uncashed, and the Claims Administrator determines that the Eligible

Claimant cannot be located, the missing Eligible Claimant shall receive no payments under the

Decree.

       48.     Cy Pres. If any other portion of the Settlement Fund, including accrued interest,

contingency funds, and funds allocated to missing Eligible Claimants, has not been distributed as

required by this Decree after a period of ninety (90) calendar days has elapsed from the date on

which the settlement checks were mailed by the Claims Administrator, then the balance of the

Settlement Fund shall be designated as a cy pres fund to be distributed to Cara Chicago, which is

a non-profit organization in Chicago, Illinois. Any funds transferred to the cy pres shall be

designated for use in programs that serve to further the job training and hiring of workers with

criminal backgrounds. In no event shall there be any reversion of any part of the Settlement Fund

to EEOC or Dollar General.

       49.      Costs. All costs associated with the distribution of the Settlement Fund to Eligible

Claimants shall be paid by Dollar General and from the interest accrued on the Settlement Fund,

including without limitation, all costs associated with locating claimants, all postage costs related

to the issuance and mailing of checks from the Settlement Fund and all costs associated with

stopping payment on checks.




                                                 17
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 18 of 30 PageID #:3173




       50.     Claims of Deceased Persons. Monetary payments will be made on behalf of

deceased claimants through representatives of their estate or next of kin if EEOC determines that

appropriate documentation (e.g., letters testamentary or the equivalent) has been provided and the

estate provides a properly executed Release. Any sums paid to a deceased claimant shall be made

payable to the estate of the deceased claimant, or if no estate exists, to the decedent’s properly

demonstrated next of kin.

       51.     Tax treatment. Eighty percent (80%) of the payments made pursuant to this

Decree shall constitute back pay from which the Eligible Claimant’s share of payroll taxes shall

be withheld. Dollar General shall be responsible for paying the employer’s share of payroll taxes,

and such payments shall not be made from or constitute any portion of the Settlement Fund.

Twenty percent (20%) of the payments shall constitute interest from which no payroll taxes will

be withheld. The Parties agree that the back wages (and related taxes) and interest payments paid

pursuant to this Decree constitute restitution for Eligible Claimants. The Claims Administrator

will issue applicable W-2 and 1099 forms in conjunction with the checks issued pursuant to

Paragraph 46 above, reflecting the payments made to each claimant from the Settlement Fund.

                                        DISPUTE RESOLUTION

       52.      If either party reasonably believes that the other party has failed to substantially

comply with any provision(s) of the Decree, it shall notify the other party of the alleged non-

compliance in writing (either via letter or e-mail) and shall give the other party thirty (30) calendar

days to remedy the non-compliance or provide evidence of compliance. If the non-complaining

party has not remedied the alleged non-compliance or provided evidence of compliance

satisfactory to the complaining party within thirty (30) calendar days, the parties shall meet and

confer in person, by telephone, or video conference prior to seeking Court intervention. If the



                                                  18
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 19 of 30 PageID #:3173




parties are unable to resolve the dispute within thirty (30) calendar days through the meet and

confer, the complaining party may ask the Court to hold the non-complying party in contempt of

court. Before holding a party in contempt, the complaining party must show by clear and

convincing evidence that the non-complaining party violated this Decree, the violation was

significant (i.e. the non-complaining party did not substantially comply with this Decree), and the

non-complaining party failed to make a reasonable and diligent effort to comply.

       53.     If during the term of this Decree, a party believes that the other party has

misinterpreted any provision of the Decree, has not performed an action required by the Decree,

or has performed an action in a manner not contemplated by the Decree, it shall inform the other

party in writing (either via letter or e-mail) of the manner in which it believes the other party’s

conduct is deficient. Within fourteen (14) calendar days of receiving such a communication, the

responding party shall provide a written response to the complaining party. If this response does

not satisfy the complaining party that the disagreement has been resolved, the complaining party

will request in writing an opportunity to meet and confer in person, by telephone, or video

conference. The Parties shall meet and confer at a mutually agreeable time within thirty (30)

calendar days of the request to meet and confer. If after meeting and conferring, the Parties are

still not able to resolve their disagreement, either party may seek the assistance of the Court in

resolving the matter.

                DURATION OF DECREE AND RETENTION OF JURISDICTION

       54.     All provisions of this Decree shall be in effect (and the Court will retain jurisdiction

of this matter to enforce this Decree) for three (3) years from entry of the Decree. Nothing in this

Decree limits the Court’s exercise of its inherent power to enforce the Decree. The Court shall




                                                 19
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 20 of 30 PageID #:3173




retain jurisdiction of this matter for the purpose of resolving outstanding disputes arising out of

the Decree.

                              MISCELLANEOUS PROVISIONS

       55.     The terms of this Decree shall be binding on Dollar General and any of its parents,

subsidiaries, affiliates, divisions, predecessors, successors, partners, and assigns. Dollar General,

and any successor(s) of Dollar General, shall provide a copy of this Decree to any organization or

person who proposes to acquire or merge with Dollar General, or any successor of Dollar General,

prior to the effectiveness of any such acquisition or merger. This Paragraph shall not be deemed

to limit any remedies available in the event of any finding by the Court regarding a violation of

this Decree.

       56.     Each party to this Decree shall bear its own expenses, attorney’s fees, and costs.

       57.     If any provision(s) of the Decree are found to be unlawful, only such provision(s)

shall be severed, and the remainder of the Decree shall remain in full force and effect.

       58.     When computing time periods specified in this Decree, the parties shall count every

day, including intermediate Saturdays, Sundays, and Legal Holidays (as defined in Fed. R. Civ. P.

6(a)(6)(A)), and include the last day of the period, but if the last day is a Saturday, Sunday, or

Legal Holiday, the period continues to run until the end of the next day that is not a Saturday,

Sunday, or Legal Holiday.

       59.     When this Decree requires a certification by Dollar General of any fact(s), such

certification shall be made by an officer, management employee, or custodian of records of Dollar

General or any third-party vendor to the best of such person’s knowledge, information and belief.

       60.      This Decree and the exhibits hereto represent the final agreement between the

Parties about the subject matter of the Decree and may not be contradicted by evidence of prior,




                                                 20
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 21 of 30 PageID #:3173




contemporaneous, or subsequent oral agreements of the Parties. There are no unwritten oral

agreements between the Parties.

       61.     When this Decree requires notifications, reports, and communications to the

Parties, they shall be both e-mailed and mailed (unless otherwise agreed to by the Parties) to the

following persons:

For EEOC:

Dollar General Settlement
Equal Employment Opportunity Commission
230 South Dearborn Street, Suite 2920
Chicago, IL 60604
jeanne.szromba@eeoc.gov
richard.mrizek@eeoc.gov
ethan.cohen@eeoc.gov


For Defendant:

Melanie Cook
Dollar General Corporation
Vice President and Assistant General Counsel
100 Mission Ridge
Goodletsville, TN 37072
mecook@dollargeneral.com

Joel Allen
McGuireWoods LLP
2000 McKinney Avenue
Suite 1400
Dallas, TX 75201
jallen@mcguirewoods.com


       Any party may change such addresses by written notice to the other party, setting forth a

new address for this purpose.

       62.     This Decree may be executed and delivered with separate signature pages with the

same effect as though all parties had executed and delivered the same signature page.




                                               21
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 22 of 30 PageID #:3173
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 23 of 30 PageID #:3173
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 24 of 30 PageID #:3173
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 25 of 30 PageID #:3173




                                         EXHIBIT A

Open Warrants (Misdemeanor)

Failure to Identify a Fugitive (Misdemeanor)

Injury to Real Estate Property (Misdemeanor)

Failure to Return Rental Property (Misdemeanor)




                                               24
    Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 26 of 30 PageID #:3173




                                                EXHIBIT B



__, 2019

«AddressBlock»

Re:      EEOC v. Dolgencorp, LLC d/b/a Dollar General
         Case No. 13-cv-4307
         (U.S. District Court, Northern District of Illinois, Eastern Division)
Dear «GreetingLine»:

       The United States Equal Employment Opportunity Commission (“EEOC”) recently
resolved its lawsuit against Dolgencorp, LLC (“Dollar General”), which alleged that Dollar
General’s use of criminal history in hiring decisions violated Title VII by creating a disparate
impact on Blacks. Dollar General filed an answer denying EEOC’s allegations. The case was
resolved by a voluntary settlement; the court did not rule for or against EEOC or Dollar General.

       You are receiving this letter because you may be eligible to participate in the settlement.
To be eligible to participate in the settlement, you must 1) be Black; 2) have been conditionally
hired by Dollar General between January 1, 2004 and September 30, 2019; and 3) had your
conditional offer of employment rescinded because you failed Dollar General’s criminal
background check. Dollar General may not retaliate against you for participating in this claim
process. If you are not eligible to participate, please disregard this letter.

        The settlement requires that Dollar General hire a Criminal History Consultant to evaluate
the use of criminal conviction history in hiring decisions by Dollar General. Under the settlement,
if Dollar General intends to use criminal conviction history, it must implement the Criminal
History Consultant’s recommendations within approximately six months. If you re-apply for
employment with Dollar General after the Consultant’s recommendations are implemented, you
will be evaluated pursuant to the revised criminal history review process.7

        The settlement also requires that Dollar General pay into a settlement fund for eligible
individuals. The enclosed form seeks information that EEOC will use to determine whether you
are eligible for monetary relief and, if you are eligible, how much money you will receive. EEOC
and its attorneys do not get any money from the settlement.



7
  In addition to the revised criminal history review process, anyone who reapplies will be subject to all other
hiring selection criteria and eligibility requirements, which Dollar General applies to all applicants
(including those seeking to be re-hired).


                                                      25
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 27 of 30 PageID #:3173




       Completion of the claim form is the first step in the claims process. The completed form
must be received by the Claims Administrator (not merely sent) by _____. Anyone whose
claim form is received after _____ will not be entitled to any monetary relief. Therefore, you
should send the completed claim form allowing sufficient time for it to be delivered by the
deadline. You should consider using express or overnight mail if the claims deadline is
approaching. You may also consider some method of delivery that will allow you to track the claim
form and ensure that it is delivered by the deadline.

        Once all of the forms have been received, EEOC will use the information on the forms to
determine eligibility and will notify claimants of the amount of their monetary award (if any).
Analysis of the claim forms will take some time. You should not expect to receive notification of
the determination of a monetary award until _____. If EEOC determines that you are eligible for
a monetary award, the notification letter will include a release of claims that you must sign and
return to obtain monetary relief. Any monetary relief most likely will not be paid until _______.

       EEOC appreciates your patience and cooperation during the litigation and settlement
process. If you have questions about the claims process, please contact [insert Claims
Administrators number]. You should not contact Dollar General or EEOC. The Claims
Administrator will not be able to answer questions about whether EEOC has made a determination
with respect to your claim or how much money you will receive. The amount of monetary
settlement, if any, will be communicated to you by a letter from EEOC. Please be sure to let the
Claims Administrator know if your contact information changes before the process has been
completed.

       Thank you for your participation in this matter.



                                                    Sincerely,




                                                    Richard Mrizek

                                                    Jeanne Szromba

                                                    Ethan Cohen

                                                    Trial Attorneys




                                               26
 Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 28 of 30 PageID #:3173




                                          EXHIBIT C

                                           RELEASE

In consideration for the payment to be paid to me by Dolgencorp, LLC pursuant to the Consent
Decree entered by Judge Andrea Wood on _______, 2019, in connection with the resolution of
EEOC v. Dolgencorp, LLC (d/b/a Dollar General), No. 13 cv 4307 (N.D. Ill.), I waive my right
to recover for any claims of race discrimination under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., and the Civil Rights Act of 1991, 42 U.S.C. §1981a, that I had prior to
the date of this release against Dolgencorp, LLC or any of its parents, subsidiaries, affiliates,
divisions, predecessors, successors, partners, and assigns who conditionally offered employment
to me but rescinded the offer based on the results of the criminal background check as alleged in
EEOC’s complaint in EEOC v. Dolgencorp, LLC (d/b/a Dollar General), No. 13 cv 4307 (N.D.
Ill.)




_______________________________
Signature




_______________________________
Name [Please Print]

_______________________________
Social Security Number


Address:


__________________________________________

__________________________________________

__________________________________________




                                               27
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 29 of 30 PageID #:3173




                                           EXHIBIT D



__, 2019

«AddressBlock»

Re:    EEOC v. Dolgencorp, LLC d/b/a Dollar General

       Case No. 13-cv-4307

(U.S. District Court, Northern District of Illinois, Eastern Division)

Dear «GreetingLine»:

         Based on the information you submitted in your claim form and obtained during the
litigation of this case, EEOC has determined that you are entitled to receive a monetary award
from the settlement in EEOC’s lawsuit against Dollar General in the gross amount of
$[MONETARY AWARD]. Your monetary award is subject to tax withholdings. As a result, the
check you receive will be less than the gross amount. You will be responsible for paying taxes
on the amount of your monetary award.

       In order to obtain the monetary award, you must read and sign the enclosed Release
Agreement (“Release”) and return it to the Claims Administrator. The Claims
Administrator must receive your Release within THIRTY (30) days of the date of this
mailing. If your Release is not signed and received within THIRTY (30) days, you will receive
no monetary award, so it is important that you allow sufficient time for mailing. We
recommend that you complete and return the Release as soon as you receive it.

        To receive a monetary award, you must provide your Social Security number so that the
monetary award can be properly reported to the IRS. There is a space on the Release for you to
report your Social Security number. In addition, if you have an updated address, please also
provide that on the Release. It is important that we have your updated address so that the monetary
award is mailed to the correct address. Monetary awards will be mailed out about thirty (30) days
after the deadline for submitting the Release.

       Please be sure to set aside money to pay taxes that will be due on this amount. We cannot
give you tax advice, so you should consult with a tax professional to determine the amount of taxes
you will owe as a result of your settlement payment. Further, if you have filed a bankruptcy
proceeding or are considering filing for bankruptcy, you should consult with your personal
bankruptcy attorney regarding such matters. In ___, the Claims Administrator will send you both
an IRS W-2 form and a 1099 form.




                                                 28
Case: 1:13-cv-04307 Document #: 454-1 Filed: 10/28/19 Page 30 of 30 PageID #:3173




         Please send the signed release to:



                [CLAIMS ADMINISTRATOR]



You may wish to make a copy of the release agreement for your own records.

         Thank you again for your cooperation, and good luck to you in the future.




                                                     Sincerely,




                                                     _____________________

                                                     Richard Mrizek

                                                     Jeanne Szromba

                                                     Ethan Cohen

                                                     Trial Attorneys



Encls.




                                                29
